Citation Nr: 0017312	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-05 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to April 
1975.  She has been declared incompetent for VA purposes and 
the appellant is her guardian.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a December 
1996 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.


REMAND

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

Initially, the Board notes that October 1997 VA treatment 
records show that the veteran was also being treated for 
psychiatric disability at both the Lacrosse Medical Facility 
and the Franciscan Kemp Hospital in Lacrosse, Wisconsin.  
Moreover, a November 1997 VA discharge summary indicates that 
the veteran was dually committed at the VA facility and 
Brainerd Regional Treatment Center, where she was 
transferred.  These relevant records have not been associated 
with the veteran's claims files.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Although the RO has scheduled the veteran for two 
examinations, at the time of the first scheduled examination, 
the veteran was being detained at another medical facility by 
federal authorities.  Regarding the second examination, the 
Board is unable to ascertain whether the appellant received 
notification of the second examination.  The Board is of the 
opinion that due to the nature of her disability, she should 
be afforded another opportunity to report to a psychiatric 
examination.  In this case, since the veteran also has a 
another psychiatric diagnosis that is not service-connected, 
it is necessary that an examiner be able to review the 
medical information contained in the claims files, so that an 
informed opinion can be rendered as to the veteran's current 
level of disability due to her service- connected PTSD 
exclusively, if it is possible to distinguish her 
symptomatology.  See Waddell v. Brown, 5 Vet. App. 454, 456-
57 (1993).

It has been suggested that since the veteran is incompetent 
for VA purposes, her guardian should be informed whenever a 
VA psychiatric examination is scheduled for the veteran.

In November 1996, during the pendency of this appeal, the 
criteria for rating psychiatric disorders were revised.  
Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The RO received the veteran's claim for an increased rating 
in September 1996, and the December 1996 rating decision 
adjudicated her service-connected PTSD under the new rating 
criteria.  She was informed of the new rating criteria in the 
statement of the case dated in January 1997.  The veteran is 
entitled to consideration under the old rating criteria for 
psychiatric disorders since she filed her claim prior to the 
date in which the regulations were amended.  See Karnas, 1 
Vet. App. 308.  The RO has not adjudicated her service-
connected PTSD under the old criteria, including 
consideration of which version of the rating criteria, if 
either, is more favorable to the veteran's claim, and the 
veteran has not been informed of the old rating criteria.  
Accordingly, the RO should determine which version of the 
rating criteria, if either, is more favorable to this claim 
and adjudicate the appropriate disability rating for the 
veteran's PTSD under the more favorable version.  Thereafter, 
a supplemental statement of the case must be issued that 
includes the old rating criteria.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the appellant 
and veteran and request that they 
identify specific names, addresses and 
approximate dates of the veteran's 
treatment for all health care providers, 
both VA and private, who may possess 
additional records pertinent to her 
claim, particularly records dated from 
October 1997 to the present.  Then with 
any necessary authorizations, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
appellant or veteran which have not been 
previously secured, to include the 
Lacrosse Medical Facility and the 
Franciscan Kemp Hospital, both located in 
Lacrosse, Wisconsin, and the Brainerd 
Regional Treatment Center. 

2.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a VA 
psychiatric examination by a psychiatrist 
in order to determine the manifestations 
of the service-connected PTSD.  In 
addition to the veteran being notified of 
the date and time of the examination, the 
appellant (her guardian) should also be 
notified of the date and time of the VA 
psychiatric examination.   All necessary 
tests and studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist), should 
be conducted in order to identify and 
describe the symptomatology attributable 
to PTSD.  The report should contain a 
detailed account of all manifestations of 
the disability found to be present.  The 
examiner must also comment on the extent 
to which the service-connected PTSD 
affects occupational and social 
functioning.  The examiner is referred to 
the criteria for PTSD in effect prior and 
subsequent to November 1996.  After 
reviewing the criteria, the psychiatrist 
is asked to express an opinion as to 
which of the criteria best describe the 
veteran's psychiatric disability due 
solely to PTSD.  An explanation for the 
selection of a particular criterion is to 
be expressed in the opinion.  A multi-
axial assessment should be conducted, and 
a thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF), with an explanation of 
the numeric code assigned, is to be 
included.  The claims folders with a copy 
of this remand must be made available to 
the physician for review in conjunction 
with the examination.  

3.  The veteran and the appellant are 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
the veteran's claim. 

4.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the claim for an 
increased rating for PTSD, with 
application of all appropriate laws and 
regulations and consideration of the 
additional evidence developed upon 
remand.  In readjudicating the veteran's 
claim, the RO should consider the claim 
under both the old and the revised rating 
criteria for evaluating mental disorders.  
See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


